DETAILED ACTION
Response to Amendment
	In response to amendment filed on 9/29/2022, claims 1- 5, 7, 11- 13, 17- 19, 24- 26 and 28- 30 are amended and claims 31- 46 are added as a new claims. Claims 1- 46 are pending for examinations.
Response to Arguments
	Applicant’s arguments with respect to claim(s) filed on 9/29/2022 in the remarks have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner has considered reference Li et al. (US Pub. No. 2021/0144736 A1).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 17, 28, 30, 32, 38, 40, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US Pub. No. 2020/0178256 A1) in view of Yang et al.  WO 2019/028847 A1; see IDS filed on 5/12/2022 page 1 and in further view of Li et al. (US Pub. No. 2021/0144736 A1).

	Regarding claim 1, Tang teaches a method for wireless communications at a first wireless device (see Fig. 2-3, #20 can be a first wireless device and #30 can be a second wireless device; further see [0068]), comprising:
	receiving, from a second wireless device via a sidelink communication link, sidelink control information that schedules a first transmission to be transmitted by the first wireless device to the second wireless device using a first set of resources of a resource pool dedicated for sidelink control signaling (see [0081].. terminal device 20 detects a Physical Sidelink Control Channel (PSCCH) (i.e. here sidelink control information) transmitted by the terminal device 30……time-frequency resources selected by itself (i.e. first transmission)).
	But Tang is silent about a dedicated resource pool for sidelink control signaling; however Yang in context with [0040- 0043] teaches in [0063- 0064] about dedicated resource pool for sidelink control signaling. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang with the teachings of Tang to make system more effective. Having a mechanism wherein having a dedicated resource pool for sidelink control signaling; greater way reliable communication can be carried out in the communication system.
	But Tang is silent about the limitations, “receiving an indication that a second transmission is scheduled to be transmitted by the first wireless device using a second set of resources, that at least partially overlap the first set of resources in time and transmitting at least one of the first transmission or the second transmission in accordance with a conflict resolution rule based at least in part on the second set of resources at least partially overlapping with the first set of resources in time”; however Li states in [0302] about …. NR PSSCH TX/TX overlap may correspond to a scenario in which two sidelink resources (such as for sidelink transmission) overlap in time domain. In an example, a first sidelink resource scheduled by a sidelink grant may overlap in the same sidelink slot with a second sidelink resource selected and/or reserved by a transmitter UE (first wireless device). In an example, a first sidelink resource selected and/or reserved by the transmitter UE in a first resource pool may overlap in the same sidelink slot with a second sidelink resource selected and/or reserved by the transmitter UE in a second resource pool. The transmitter UE may need to check whether or not multiple PSSCHs in a carrier (in a same sidelink slot) can be supported and/or determine a number of PSSCHs in the carrier (in the same sidelink slot) can be supported; further see [0303]… it is possible to encounter NR PSSCH TX/RX overlap, such as where a first sidelink resource selected and/or reserved by a UE (first wireless device) in a first resource pool may overlap, in the same sidelink slot, with a second sidelink resource indicated and/or reserved by a paired UE (second wireless device) in a second resource pool. In an example, after a UE selects and/or reserves a first sidelink resource, the UE may receive a sidelink control information from a paired UE, wherein the sidelink control information indicates and/or reserves a second sidelink resource for UE reception. If the first sidelink resource overlaps with the second sidelink resource in the same sidelink slot, the UE may need to select transmission on the first sidelink resource or reception on the second sidelink resource, such as due to half-duplex restriction (i.e. selection accordance with rule)….; further see [0305] (for conflict resolution rule) For NR PSSCH TX/TX overlap in the same sidelink slot, the PSSCH delivering/transmitting a data packet with a higher relative priority may be transmitted by a UE. The term “delivering/transmitting” as used herein may correspond to a delivering and/or transmitting. The UE may drop a PSSCH transmission delivering/transmitting a data packet with a lower relative priority and/or the UE may perform power scaling (e.g., reduce transmit power) on the PSSCH transmission delivering the data packet with the lower relative priority.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Li with the teachings of Tang in view of Yang to make system more effective. Having a mechanism wherein receiving an indication that a second transmission is scheduled to be transmitted by the first wireless device using a second set of resources, that at least partially overlap the first set of resources in time and transmitting at least one of the first transmission or the second transmission in accordance with a conflict resolution rule based at least in part on the second set of resources at least partially overlapping with the first set of resources in time; greater way more reliable communication can be carried out in the communication system.

	Regarding claim 3, Tang in view of Yang and Li teaches as per claim 1, the transmitting of at least one of the first transmission or the second transmission comprising: transmitting the second transmission using the second set of resources; and dropping the first transmission in accordance with the conflict resolution rule based at last in part on a lower priority of a content of the first transmission; already discussed above see [0081- 0082] see [0081].. if they overlap, that is, resource conflict occurs, then the terminal device 20 excludes the time-frequency resource in the selection window from the candidate resource set; now refer to [0082] ….exclude the plurality of the time-frequency resources distributed according to the time period T3 (i.e. first transmission); hence remaining resources i.e. second transmission is being used for transmitting data.

	Regarding claim 17, Tang teaches a method for wireless communications at a second wireless device, comprising (see Fig. 2-3, #20 can be a first wireless device and #30 can be a second wireless device; further see [0068]):
	transmitting, to a first wireless device via a sidelink communication link, sidelink control information that schedules a first transmission from the first wireless device to the second wireless device on a first set of resources in a dedicated resource pool for sidelink control signaling (see [0081].. terminal device 20 detects a Physical Sidelink Control Channel (PSCCH) (i.e. here sidelink control information) transmitted by the terminal device 30……time-frequency resources selected by itself (i.e. first transmission)).
	But Tang is silent about a dedicated resource pool for sidelink control signaling; however Yang in context with [0040- 0043] teaches in [0063- 0064] about dedicated resource pool for sidelink control signaling. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang with the teachings of Tang to make system more effective. Having a mechanism wherein having a dedicated resource pool for sidelink control signaling; greater way reliable communication can be carried out in the communication system.
	But Tang is silent about the limitations, “transmitting an indication that a second transmission is scheduled to be transmitted by the first wireless device to the second wireless device using a second set of resources, that at least partially overlap the first set of resources in time and receiving at least one of the first transmission or the second transmission in accordance with a conflict resolution rule based at least in part on the second set of resources at least partially overlapping with the first set of resources in time”; however Li states in [0302] about …. NR PSSCH TX/TX overlap may correspond to a scenario in which two sidelink resources (such as for sidelink transmission) overlap in time domain. In an example, a first sidelink resource scheduled by a sidelink grant may overlap in the same sidelink slot with a second sidelink resource selected and/or reserved by a transmitter UE (first wireless device). In an example, a first sidelink resource selected and/or reserved by the transmitter UE in a first resource pool may overlap in the same sidelink slot with a second sidelink resource selected and/or reserved by the transmitter UE in a second resource pool. The transmitter UE may need to check whether or not multiple PSSCHs in a carrier (in a same sidelink slot) can be supported and/or determine a number of PSSCHs in the carrier (in the same sidelink slot) can be supported; further see [0303]… it is possible to encounter NR PSSCH TX/RX overlap, such as where a first sidelink resource selected and/or reserved by a UE (first wireless device) in a first resource pool may overlap, in the same sidelink slot, with a second sidelink resource indicated and/or reserved by a paired UE (second wireless device) in a second resource pool. In an example, after a UE selects and/or reserves a first sidelink resource, the UE may receive a sidelink control information from a paired UE, wherein the sidelink control information indicates and/or reserves a second sidelink resource for UE reception. If the first sidelink resource overlaps with the second sidelink resource in the same sidelink slot, the UE may need to select transmission on the first sidelink resource or reception on the second sidelink resource, such as due to half-duplex restriction (i.e. selection accordance with rule)….; further see [0305] (for conflict resolution rule) For NR PSSCH TX/TX overlap in the same sidelink slot, the PSSCH delivering/transmitting a data packet with a higher relative priority may be transmitted by a UE. The term “delivering/transmitting” as used herein may correspond to a delivering and/or transmitting. The UE may drop a PSSCH transmission delivering/transmitting a data packet with a lower relative priority and/or the UE may perform power scaling (e.g., reduce transmit power) on the PSSCH transmission delivering the data packet with the lower relative priority.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Li with the teachings of Tang in view of Yang to make system more effective. Having a mechanism wherein transmitting an indication that a second transmission is scheduled to be transmitted by the first wireless device to the second wireless device using a second set of resources, that at least partially overlap the first set of resources in time and receiving at least one of the first transmission or the second transmission in accordance with a conflict resolution rule based at least in part on the second set of resources at least partially overlapping with the first set of resources in time; greater way more reliable communication can be carried out in the communication system.

	Regarding claim 28, Tang teaches an apparatus for wireless communications at a first wireless device, comprising:
a processor; and memory coupled to the processor, the processor configured to (see Fig. 2-3, #20 can be a first wireless device and #30 can be a second wireless device; further see [0068]), comprising:
	receive, from a second wireless device and via a sidelink communication link, sidelink control information that schedules a first transmission to be transmitted by the first wireless device to the second wireless device on a first set of resources in a dedicated resource pool for sidelink control signaling (see [0081].. terminal device 20 detects a Physical Sidelink Control Channel (PSCCH) (i.e. here sidelink control information) transmitted by the terminal device 30……time-frequency resources selected by itself (i.e. first transmission)).
	But Tang is silent about a dedicated resource pool for sidelink control signaling; however Yang in context with [0040- 0043] teaches in [0063- 0064] about dedicated resource pool for sidelink control signaling. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang with the teachings of Tang to make system more effective. Having a mechanism wherein having a dedicated resource pool for sidelink control signaling; greater way reliable communication can be carried out in the communication system.
	But Tang is silent about the limitations, “receive an indication that a second transmission is scheduled to be transmitted by the first wireless device using a second set of resources, that at least partially overlap the first set of resources in time and transmitting at least one of the first transmission or the second transmission in accordance with a conflict resolution rule based at least in part on the second set of resources at least partially overlapping with the first set of resources in time”; however Li states in [0302] about …. NR PSSCH TX/TX overlap may correspond to a scenario in which two sidelink resources (such as for sidelink transmission) overlap in time domain. In an example, a first sidelink resource scheduled by a sidelink grant may overlap in the same sidelink slot with a second sidelink resource selected and/or reserved by a transmitter UE (first wireless device). In an example, a first sidelink resource selected and/or reserved by the transmitter UE in a first resource pool may overlap in the same sidelink slot with a second sidelink resource selected and/or reserved by the transmitter UE in a second resource pool. The transmitter UE may need to check whether or not multiple PSSCHs in a carrier (in a same sidelink slot) can be supported and/or determine a number of PSSCHs in the carrier (in the same sidelink slot) can be supported; further see [0303]… it is possible to encounter NR PSSCH TX/RX overlap, such as where a first sidelink resource selected and/or reserved by a UE (first wireless device) in a first resource pool may overlap, in the same sidelink slot, with a second sidelink resource indicated and/or reserved by a paired UE (second wireless device) in a second resource pool. In an example, after a UE selects and/or reserves a first sidelink resource, the UE may receive a sidelink control information from a paired UE, wherein the sidelink control information indicates and/or reserves a second sidelink resource for UE reception. If the first sidelink resource overlaps with the second sidelink resource in the same sidelink slot, the UE may need to select transmission on the first sidelink resource or reception on the second sidelink resource, such as due to half-duplex restriction (i.e. selection accordance with rule)….; further see [0305] (for conflict resolution rule) For NR PSSCH TX/TX overlap in the same sidelink slot, the PSSCH delivering/transmitting a data packet with a higher relative priority may be transmitted by a UE. The term “delivering/transmitting” as used herein may correspond to a delivering and/or transmitting. The UE may drop a PSSCH transmission delivering/transmitting a data packet with a lower relative priority and/or the UE may perform power scaling (e.g., reduce transmit power) on the PSSCH transmission delivering the data packet with the lower relative priority.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Li with the teachings of Tang in view of Yang to make system more effective. Having a mechanism wherein receiving an indication that a second transmission is scheduled to be transmitted by the first wireless device using a second set of resources, that at least partially overlap the first set of resources in time and transmitting at least one of the first transmission or the second transmission in accordance with a conflict resolution rule based at least in part on the second set of resources at least partially overlapping with the first set of resources in time; greater way more reliable communication can be carried out in the communication system.

	Regarding claim 30, Tang teaches an apparatus for wireless communications at a second wireless device, comprising: a processor; and memory coupled to the processor, the processor configured to (see Fig. 2-3, #20 can be a first wireless device and #30 can be a second wireless device; further see [0068]):
	transmit, to a first wireless device via a sidelink communication link, sidelink control information that schedules a first transmission from the first wireless device to the second wireless device on a first set of resources in a dedicated resource pool for sidelink control signaling (see [0081].. terminal device 20 detects a Physical Sidelink Control Channel (PSCCH) (i.e. here sidelink control information) transmitted by the terminal device 30……time-frequency resources selected by itself (i.e. first transmission)).
	But Tang is silent about a dedicated resource pool for sidelink control signaling; however Yang in context with [0040- 0043] teaches in [0063- 0064] about dedicated resource pool for sidelink control signaling. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang with the teachings of Tang to make system more effective. Having a mechanism wherein having a dedicated resource pool for sidelink control signaling; greater way reliable communication can be carried out in the communication system.
	But Tang is silent about the limitations, “transmit an indication that a second transmission is scheduled to be transmitted by the first wireless device to the second wireless device using a second set of resources, that at least partially overlap the first set of resources in time and receive at least one of the first transmission or the second transmission in accordance with a conflict resolution rule based at least in part on the second set of resources at least partially overlapping with the first set of resources in time”; however Li states in [0302] about …. NR PSSCH TX/TX overlap may correspond to a scenario in which two sidelink resources (such as for sidelink transmission) overlap in time domain. In an example, a first sidelink resource scheduled by a sidelink grant may overlap in the same sidelink slot with a second sidelink resource selected and/or reserved by a transmitter UE (first wireless device). In an example, a first sidelink resource selected and/or reserved by the transmitter UE in a first resource pool may overlap in the same sidelink slot with a second sidelink resource selected and/or reserved by the transmitter UE in a second resource pool. The transmitter UE may need to check whether or not multiple PSSCHs in a carrier (in a same sidelink slot) can be supported and/or determine a number of PSSCHs in the carrier (in the same sidelink slot) can be supported; further see [0303]… it is possible to encounter NR PSSCH TX/RX overlap, such as where a first sidelink resource selected and/or reserved by a UE (first wireless device) in a first resource pool may overlap, in the same sidelink slot, with a second sidelink resource indicated and/or reserved by a paired UE (second wireless device) in a second resource pool. In an example, after a UE selects and/or reserves a first sidelink resource, the UE may receive a sidelink control information from a paired UE, wherein the sidelink control information indicates and/or reserves a second sidelink resource for UE reception. If the first sidelink resource overlaps with the second sidelink resource in the same sidelink slot, the UE may need to select transmission on the first sidelink resource or reception on the second sidelink resource, such as due to half-duplex restriction (i.e. selection accordance with rule)….; further see [0305] (for conflict resolution rule) For NR PSSCH TX/TX overlap in the same sidelink slot, the PSSCH delivering/transmitting a data packet with a higher relative priority may be transmitted by a UE. The term “delivering/transmitting” as used herein may correspond to a delivering and/or transmitting. The UE may drop a PSSCH transmission delivering/transmitting a data packet with a lower relative priority and/or the UE may perform power scaling (e.g., reduce transmit power) on the PSSCH transmission delivering the data packet with the lower relative priority.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Li with the teachings of Tang in view of Yang to make system more effective. Having a mechanism wherein transmit an indication that a second transmission is scheduled to be transmitted by the first wireless device to the second wireless device using a second set of resources, that at least partially overlap the first set of resources in time and receive at least one of the first transmission or the second transmission in accordance with a conflict resolution rule based at least in part on the second set of resources at least partially overlapping with the first set of resources in time; greater way more reliable communication can be carried out in the communication system.

	Regarding claim 32, Tang in view of Yang and Li teaches as per claim 28, wherein in to transmit of at least one of the first transmission or the second transmission comprising: transmit the second transmission using the second set of resources; and drop the first transmission in accordance with the conflict resolution rule based at last in part on a lower priority of a content of the first transmission; already discussed above see [0081- 0082] see [0081].. if they overlap, that is, resource conflict occurs, then the terminal device 20 excludes the time-frequency resource in the selection window from the candidate resource set; now refer to [0082] ….exclude the plurality of the time-frequency resources distributed according to the time period T3 (i.e. first transmission); hence remaining resources i.e. second transmission is being used for transmitting data.

	Regarding claim 38, Tang teaches a non-transitory computer-readable medium storing code for wireless communications at a first wireless device, the code comprising instructions executable by a processor to (see Fig. 2-3, #20 can be a first wireless device and #30 can be a second wireless device; further see [0068]):
	receive, from a second wireless device via a sidelink communication link, sidelink control information that schedules a first transmission to be transmitted by the first wireless device to the second wireless device using a first set of resources of a resource pool dedicated for sidelink control signaling (see [0081].. terminal device 20 detects a Physical Sidelink Control Channel (PSCCH) (i.e. here sidelink control information) transmitted by the terminal device 30……time-frequency resources selected by itself (i.e. first transmission)).
	But Tang is silent about a dedicated resource pool for sidelink control signaling; however Yang in context with [0040- 0043] teaches in [0063- 0064] about dedicated resource pool for sidelink control signaling. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang with the teachings of Tang to make system more effective. Having a mechanism wherein having a dedicated resource pool for sidelink control signaling; greater way reliable communication can be carried out in the communication system.
	But Tang is silent about the limitations, “receive an indication that a second transmission is scheduled to be transmitted by the first wireless device using a second set of resources, that at least partially overlap the first set of resources in time and transmit at least one of the first transmission or the second transmission in accordance with a conflict resolution rule based at least in part on the second set of resources at least partially overlapping with the first set of resources in time”; however Li states in [0302] about …. NR PSSCH TX/TX overlap may correspond to a scenario in which two sidelink resources (such as for sidelink transmission) overlap in time domain. In an example, a first sidelink resource scheduled by a sidelink grant may overlap in the same sidelink slot with a second sidelink resource selected and/or reserved by a transmitter UE (first wireless device). In an example, a first sidelink resource selected and/or reserved by the transmitter UE in a first resource pool may overlap in the same sidelink slot with a second sidelink resource selected and/or reserved by the transmitter UE in a second resource pool. The transmitter UE may need to check whether or not multiple PSSCHs in a carrier (in a same sidelink slot) can be supported and/or determine a number of PSSCHs in the carrier (in the same sidelink slot) can be supported; further see [0303]… it is possible to encounter NR PSSCH TX/RX overlap, such as where a first sidelink resource selected and/or reserved by a UE (first wireless device) in a first resource pool may overlap, in the same sidelink slot, with a second sidelink resource indicated and/or reserved by a paired UE (second wireless device) in a second resource pool. In an example, after a UE selects and/or reserves a first sidelink resource, the UE may receive a sidelink control information from a paired UE, wherein the sidelink control information indicates and/or reserves a second sidelink resource for UE reception. If the first sidelink resource overlaps with the second sidelink resource in the same sidelink slot, the UE may need to select transmission on the first sidelink resource or reception on the second sidelink resource, such as due to half-duplex restriction (i.e. selection accordance with rule)….; further see [0305] (for conflict resolution rule) For NR PSSCH TX/TX overlap in the same sidelink slot, the PSSCH delivering/transmitting a data packet with a higher relative priority may be transmitted by a UE. The term “delivering/transmitting” as used herein may correspond to a delivering and/or transmitting. The UE may drop a PSSCH transmission delivering/transmitting a data packet with a lower relative priority and/or the UE may perform power scaling (e.g., reduce transmit power) on the PSSCH transmission delivering the data packet with the lower relative priority.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Li with the teachings of Tang in view of Yang to make system more effective. Having a mechanism wherein receiving an indication that a second transmission is scheduled to be transmitted by the first wireless device using a second set of resources, that at least partially overlap the first set of resources in time and transmitting at least one of the first transmission or the second transmission in accordance with a conflict resolution rule based at least in part on the second set of resources at least partially overlapping with the first set of resources in time; greater way more reliable communication can be carried out in the communication system.

	Regarding claim 40, Tang in view of Yang and Li teaches as per claim 38, the transmitting of at least one of the first transmission or the second transmission comprising: transmitting the second transmission using the second set of resources; and dropping the first transmission in accordance with the conflict resolution rule based at last in part on a lower priority of a content of the first transmission; already discussed above see [0081- 0082] see [0081].. if they overlap, that is, resource conflict occurs, then the terminal device 20 excludes the time-frequency resource in the selection window from the candidate resource set; now refer to [0082] ….exclude the plurality of the time-frequency resources distributed according to the time period T3 (i.e. first transmission); hence remaining resources i.e. second transmission is being used for transmitting data.

	Regarding claim 42, Tang teaches a non-transitory computer-readable medium storing code for wireless communications at a second wireless device, the code comprising instructions executable by a processor to (see Fig. 2-3, #20 can be a first wireless device and #30 can be a second wireless device; further see [0068]):
	transmit, to a first wireless device via a sidelink communication link, sidelink control information that schedules a first transmission from the first wireless device to the second wireless device on a first set of resources in a dedicated resource pool for sidelink control signaling (see [0081].. terminal device 20 detects a Physical Sidelink Control Channel (PSCCH) (i.e. here sidelink control information) transmitted by the terminal device 30……time-frequency resources selected by itself (i.e. first transmission)).
	But Tang is silent about a dedicated resource pool for sidelink control signaling; however Yang in context with [0040- 0043] teaches in [0063- 0064] about dedicated resource pool for sidelink control signaling. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yang with the teachings of Tang to make system more effective. Having a mechanism wherein having a dedicated resource pool for sidelink control signaling; greater way reliable communication can be carried out in the communication system.
	But Tang is silent about the limitations, “transmit an indication that a second transmission is scheduled to be transmitted by the first wireless device to the second wireless device using a second set of resources, that at least partially overlap the first set of resources in time and receive at least one of the first transmission or the second transmission in accordance with a conflict resolution rule based at least in part on the second set of resources at least partially overlapping with the first set of resources in time”; however Li states in [0302] about …. NR PSSCH TX/TX overlap may correspond to a scenario in which two sidelink resources (such as for sidelink transmission) overlap in time domain. In an example, a first sidelink resource scheduled by a sidelink grant may overlap in the same sidelink slot with a second sidelink resource selected and/or reserved by a transmitter UE (first wireless device). In an example, a first sidelink resource selected and/or reserved by the transmitter UE in a first resource pool may overlap in the same sidelink slot with a second sidelink resource selected and/or reserved by the transmitter UE in a second resource pool. The transmitter UE may need to check whether or not multiple PSSCHs in a carrier (in a same sidelink slot) can be supported and/or determine a number of PSSCHs in the carrier (in the same sidelink slot) can be supported; further see [0303]… it is possible to encounter NR PSSCH TX/RX overlap, such as where a first sidelink resource selected and/or reserved by a UE (first wireless device) in a first resource pool may overlap, in the same sidelink slot, with a second sidelink resource indicated and/or reserved by a paired UE (second wireless device) in a second resource pool. In an example, after a UE selects and/or reserves a first sidelink resource, the UE may receive a sidelink control information from a paired UE, wherein the sidelink control information indicates and/or reserves a second sidelink resource for UE reception. If the first sidelink resource overlaps with the second sidelink resource in the same sidelink slot, the UE may need to select transmission on the first sidelink resource or reception on the second sidelink resource, such as due to half-duplex restriction (i.e. selection accordance with rule)….; further see [0305] (for conflict resolution rule) For NR PSSCH TX/TX overlap in the same sidelink slot, the PSSCH delivering/transmitting a data packet with a higher relative priority may be transmitted by a UE. The term “delivering/transmitting” as used herein may correspond to a delivering and/or transmitting. The UE may drop a PSSCH transmission delivering/transmitting a data packet with a lower relative priority and/or the UE may perform power scaling (e.g., reduce transmit power) on the PSSCH transmission delivering the data packet with the lower relative priority.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Li with the teachings of Tang in view of Yang to make system more effective. Having a mechanism wherein transmitting an indication that a second transmission is scheduled to be transmitted by the first wireless device to the second wireless device using a second set of resources, that at least partially overlap the first set of resources in time and receiving at least one of the first transmission or the second transmission in accordance with a conflict resolution rule based at least in part on the second set of resources at least partially overlapping with the first set of resources in time; greater way more reliable communication can be carried out in the communication system.

Claim(s) 2, 31, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US Pub. No. 2020/0178256 A1) in view of Yang et al.  WO 2019/028847 A1; see IDS filed on 5/12/2022 page 1 and in further view of Li et al. (US Pub. No. 2021/0144736 A1) and in further view of Oppo et al. “discussion on mode 2 resource allocation in NR-V2X” R1-1900289; see IDS filed on 5/12/2022 page 2 #004.

	Regarding claim 2, Tang in view of Yang ad Li teaches as per claim 1, but Tang is silent about transmitting the first transmission using the first set of resources; and dropping the second transmission in accordance with the conflict resolution rule based at last in part on a higher priority of a content of the first transmission; however Opp0 states in page 3, second paragraph about …some enhancement or modifications to the existing sensing + SPS resource selection procedure could be considered, such as SL resource pre-emption. In the SL resource pre-emption, it allows a UE with high priority packets (i.e. high priority one SL resources can be second transmission wherein lower priority ones can be first transmission here) to select SL resources that have already been reserved by other UEs with lower priority packets and “pre-empt these resources” by sending its SL resource reservation in advance so that lower priority packet UEs have sufficient time to perform resource reselection for the pre-empted resources. This type of new behaviour is expected to be useful for medium to heavy congested resource pools,…; further see page 7last paragraph above observation 8 about .. the group header to schedule SL transmissions among all group member UEs (including itself), one way is to coordinate TDM’ed SL resources or Tx opportunities to each member UE to improve hear-ability (half duplex issue) and avoid Tx collision among them. It is then up to the individual member UE to decide when and which of the allocated Tx opportunities/timings to use for transmitting its messages. One way to allocate/pre-assign Tx opportunities and evenly distribute them among all UEs is for each UE to take turn in SL transmission (i.e. taking turn means selection/dropping of first/second transmission). Alternatively, the group header can configure via RRC signalling a slot bitmap to each UE (e.g. based on BSR / traffic needs), indicating Tx opportunities for which the UE can use to perform SL transmissions. And such indication signaling of TDM resources or rules can be delivered via PSSCH from the group header to all group member UEs. If a UE is involved in multiple unicast / groupcast sessions at the same time and getting SL resource scheduling/coordination, the UE could potentially receive conflicting/colliding Tx timings from different scheduling UEs. In such a case, the UE should be allowed to provide feedback suggestions of its preferred Tx opportunities/timings to scheduling UE(s) for consideration and subsequently re-assign/allocate a new set of resources to resolve any scheduling/coordination conflict (e.g. assigned with different Tx opportunity/timing for different unicast/groupcast sessions). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Oppo with the teachings of Tang in view of Yang and Li to make system more effective. Having a mechanism wherein transmitting the first transmission on the first set of resources; and dropping the second transmission on the second set of resources in accordance with the conflict resolution rule based at last in part on a higher priority of a content of the first transmission; greater way reliable communication can be carried out in the communication system.

	Regarding claim 31, Tang in view of Yang ad Li teaches as per claim 28, but Tang is silent about transmit the first transmission using the first set of resources; and drop the second transmission in accordance with the conflict resolution rule based at last in part on a higher priority of a content of the first transmission; however Opp0 states in page 3, second paragraph about …some enhancement or modifications to the existing sensing + SPS resource selection procedure could be considered, such as SL resource pre-emption. In the SL resource pre-emption, it allows a UE with high priority packets (i.e. high priority one SL resources can be second transmission wherein lower priority ones can be first transmission here) to select SL resources that have already been reserved by other UEs with lower priority packets and “pre-empt these resources” by sending its SL resource reservation in advance so that lower priority packet UEs have sufficient time to perform resource reselection for the pre-empted resources. This type of new behaviour is expected to be useful for medium to heavy congested resource pools,…; further see page 7last paragraph above observation 8 about .. the group header to schedule SL transmissions among all group member UEs (including itself), one way is to coordinate TDM’ed SL resources or Tx opportunities to each member UE to improve hear-ability (half duplex issue) and avoid Tx collision among them. It is then up to the individual member UE to decide when and which of the allocated Tx opportunities/timings to use for transmitting its messages. One way to allocate/pre-assign Tx opportunities and evenly distribute them among all UEs is for each UE to take turn in SL transmission (i.e. taking turn means selection/dropping of first/second transmission). Alternatively, the group header can configure via RRC signalling a slot bitmap to each UE (e.g. based on BSR / traffic needs), indicating Tx opportunities for which the UE can use to perform SL transmissions. And such indication signaling of TDM resources or rules can be delivered via PSSCH from the group header to all group member UEs. If a UE is involved in multiple unicast / groupcast sessions at the same time and getting SL resource scheduling/coordination, the UE could potentially receive conflicting/colliding Tx timings from different scheduling UEs. In such a case, the UE should be allowed to provide feedback suggestions of its preferred Tx opportunities/timings to scheduling UE(s) for consideration and subsequently re-assign/allocate a new set of resources to resolve any scheduling/coordination conflict (e.g. assigned with different Tx opportunity/timing for different unicast/groupcast sessions). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Oppo with the teachings of Tang in view of Yang and Li to make system more effective. Having a mechanism wherein transmitting the first transmission on the first set of resources; and dropping the second transmission on the second set of resources in accordance with the conflict resolution rule based at last in part on a higher priority of a content of the first transmission; greater way reliable communication can be carried out in the communication system.

	Regarding claim 39, Tang in view of Yang ad Li teaches as per claim 38, but Tang is silent about transmitting the first transmission using the first set of resources; and dropping the second transmission in accordance with the conflict resolution rule based at last in part on a higher priority of a content of the first transmission; however Opp0 states in page 3, second paragraph about …some enhancement or modifications to the existing sensing + SPS resource selection procedure could be considered, such as SL resource pre-emption. In the SL resource pre-emption, it allows a UE with high priority packets (i.e. high priority one SL resources can be second transmission wherein lower priority ones can be first transmission here) to select SL resources that have already been reserved by other UEs with lower priority packets and “pre-empt these resources” by sending its SL resource reservation in advance so that lower priority packet UEs have sufficient time to perform resource reselection for the pre-empted resources. This type of new behaviour is expected to be useful for medium to heavy congested resource pools,…; further see page 7last paragraph above observation 8 about .. the group header to schedule SL transmissions among all group member UEs (including itself), one way is to coordinate TDM’ed SL resources or Tx opportunities to each member UE to improve hear-ability (half duplex issue) and avoid Tx collision among them. It is then up to the individual member UE to decide when and which of the allocated Tx opportunities/timings to use for transmitting its messages. One way to allocate/pre-assign Tx opportunities and evenly distribute them among all UEs is for each UE to take turn in SL transmission (i.e. taking turn means selection/dropping of first/second transmission). Alternatively, the group header can configure via RRC signalling a slot bitmap to each UE (e.g. based on BSR / traffic needs), indicating Tx opportunities for which the UE can use to perform SL transmissions. And such indication signaling of TDM resources or rules can be delivered via PSSCH from the group header to all group member UEs. If a UE is involved in multiple unicast / groupcast sessions at the same time and getting SL resource scheduling/coordination, the UE could potentially receive conflicting/colliding Tx timings from different scheduling UEs. In such a case, the UE should be allowed to provide feedback suggestions of its preferred Tx opportunities/timings to scheduling UE(s) for consideration and subsequently re-assign/allocate a new set of resources to resolve any scheduling/coordination conflict (e.g. assigned with different Tx opportunity/timing for different unicast/groupcast sessions). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Oppo with the teachings of Tang in view of Yang and Li to make system more effective. Having a mechanism wherein transmitting the first transmission on the first set of resources; and dropping the second transmission on the second set of resources in accordance with the conflict resolution rule based at last in part on a higher priority of a content of the first transmission; greater way reliable communication can be carried out in the communication system.

Claim(s) 4, 18, 33- 34, 41, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US Pub. No. 2020/0178256 A1) in view of Yang et al.  WO 2019/028847 A1; see IDS filed on 5/12/2022 page 1 and in further view of Li et al. (US Pub. No. 2021/0144736 A1) and in further view of Xi et al. (US Pub. No. 2020/0287654 A1).

	Regarding claim 4, Tang in view of Yang and Li teaches as per claim 1, but Tang fails to state about multiplexing the first transmission with the second transmission using the second set of resources, wherein the second transmission is rate matched according to the first transmission; however Xi states in [0157] about ….The multiplexing may be applied in various ways, as illustrated by one or more of the following. The multiplexing may be applied by combining rate matched bits from multiple segments sequentially. The multiplexing may be applied by combining rate matched bits from multiple segments in an interlacing manner. The multiplexing may be applied by grouping rate matched bits from multiple segments. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xi with the teachings of Tang in view of Yang and Li to make system more effective. Having a mechanism wherein multiplexing the first transmission with the second transmission on the second set of resources, wherein the second transmission is rate matched according to the first transmission; greater way reliable communication can be carried out in the communication system.

	Regarding claim 18, Tang in view of Yang and Li teaches as per claim 17, but Tang fails to state about obtaining the first transmission and the second transmission using the second set of resources, wherein the second transmission is rate matched according to the first transmission; however Xi states in [0157] about ….The multiplexing may be applied in various ways, as illustrated by one or more of the following. The multiplexing may be applied by combining rate matched bits from multiple segments sequentially. The multiplexing may be applied by combining rate matched bits from multiple segments in an interlacing manner. The multiplexing may be applied by grouping rate matched bits from multiple segments. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xi with the teachings of Tang in view of Yang and Li to make system more effective. Having a mechanism wherein obtaining the first transmission and the second transmission on the second set of resources, wherein the second transmission is rate matched according to the first transmission; greater way reliable communication can be carried out in the communication system.

	Regarding claim 33, Tang in view of Yang and Li teaches as per claim 28, but Tang fails to state about multiplexing the first transmission with the second transmission using the second set of resources, wherein the second transmission is rate matched according to the first transmission; however Xi states in [0157] about ….The multiplexing may be applied in various ways, as illustrated by one or more of the following. The multiplexing may be applied by combining rate matched bits from multiple segments sequentially. The multiplexing may be applied by combining rate matched bits from multiple segments in an interlacing manner. The multiplexing may be applied by grouping rate matched bits from multiple segments. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xi with the teachings of Tang in view of Yang and Li to make system more effective. Having a mechanism wherein multiplexing the first transmission with the second transmission on the second set of resources, wherein the second transmission is rate matched according to the first transmission; greater way reliable communication can be carried out in the communication system.

	Regarding claim 34, Tang in view of Yang and Li teaches as per claim 30, but Tang fails to state about obtaining the first transmission and the second transmission using the second set of resources, wherein the second transmission is rate matched according to the first transmission; however Xi states in [0157] about ….The multiplexing may be applied in various ways, as illustrated by one or more of the following. The multiplexing may be applied by combining rate matched bits from multiple segments sequentially. The multiplexing may be applied by combining rate matched bits from multiple segments in an interlacing manner. The multiplexing may be applied by grouping rate matched bits from multiple segments. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xi with the teachings of Tang in view of Yang and Li to make system more effective. Having a mechanism wherein obtaining the first transmission and the second transmission on the second set of resources, wherein the second transmission is rate matched according to the first transmission; greater way reliable communication can be carried out in the communication system.

	Regarding claim 41, Tang in view of Yang and Li teaches as per claim 38, but Tang fails to state about multiplexing the first transmission with the second transmission using the second set of resources, wherein the second transmission is rate matched according to the first transmission; however Xi states in [0157] about ….The multiplexing may be applied in various ways, as illustrated by one or more of the following. The multiplexing may be applied by combining rate matched bits from multiple segments sequentially. The multiplexing may be applied by combining rate matched bits from multiple segments in an interlacing manner. The multiplexing may be applied by grouping rate matched bits from multiple segments. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xi with the teachings of Tang in view of Yang and Li to make system more effective. Having a mechanism wherein multiplexing the first transmission with the second transmission on the second set of resources, wherein the second transmission is rate matched according to the first transmission; greater way reliable communication can be carried out in the communication system.

	Regarding claim 43, Tang in view of Yang and Li teaches as per claim 42, but Tang fails to state about obtaining the first transmission and the second transmission using the second set of resources, wherein the second transmission is rate matched according to the first transmission; however Xi states in [0157] about ….The multiplexing may be applied in various ways, as illustrated by one or more of the following. The multiplexing may be applied by combining rate matched bits from multiple segments sequentially. The multiplexing may be applied by combining rate matched bits from multiple segments in an interlacing manner. The multiplexing may be applied by grouping rate matched bits from multiple segments. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xi with the teachings of Tang in view of Yang and Li to make system more effective. Having a mechanism wherein obtaining the first transmission and the second transmission on the second set of resources, wherein the second transmission is rate matched according to the first transmission; greater way reliable communication can be carried out in the communication system.

Claim(s) 5- 6, 19- 20, 35- 36, 44- 45 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US Pub. No. 2020/0178256 A1) in view of Yang et al.  WO 2019/028847 A1; see IDS filed on 5/12/2022 page 1 and in further view of Li et al. (US Pub. No. 2021/0144736 A1) and in further view of Xi et al. (US Pub. No. 2020/0287654 A1) and in further view of Ding et al. (US Pub. No. 2022/0191837 A1).

	Regarding claim 5, Tang in view of Yang, Li and Xi teaches as per claim 1, but Tang fails to state about wherein a content of the first transmission is transmitted using a subset of the second set of resources in accordance with the conflict resolution rule; however Ding states in [0110- 0111] about …. when it is determined that the conflict occurs in the initial transmission resource, and the candidate resources are a set of resources in the first reselection window which have not been excluded after exclusion based on a listening result of the resource listening window; see [0110]; further refer to [0111]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ding with the teachings of Tang in view of Yang, Li and Xi to make system more standardized.

	Regarding claim 6, Tang in view of Yang and Xi, Li and Ding teaches as per claim 1, wherein a hybrid automatic repeat request field, a scheduling request, a first part of channel state information, a second part of channel state information, or any combination thereof, each correspond to a respective configured portion of the subset of the second set of resources; Ding see [0081- 0082].

	Regarding claim 19, Tang in view of Yang, Li and Xi teaches as per claim 18, but Tang fails to state about wherein a content of the first transmission is received using a subset of the second set of resources in accordance with the conflict resolution rule; however Ding states in [0110- 0111] about …. when it is determined that the conflict occurs in the initial transmission resource, and the candidate resources are a set of resources in the first reselection window which have not been excluded after exclusion based on a listening result of the resource listening window; see [0110]; further refer to [0111]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ding with the teachings of Tang in view of Yang, Li and Xi to make system more standardized.

	Regarding claim 20, Tang in view of Yang, Li and Xi and Ding teaches as per claim 19, wherein a hybrid automatic repeat request field, a scheduling request, a first part of channel state information, a second part of channel state information, or any combination thereof, each correspond to a respective configured portion of the subset of the second set of resources; Ding see [0081- 0082].

	Regarding claim 35, Tang in view of Yang, Li and Xi teaches as per claim 34, but Tang fails to state about wherein a content of the first transmission is received using a subset of the second set of resources in accordance with the conflict resolution rule; however Ding states in [0110- 0111] about …. when it is determined that the conflict occurs in the initial transmission resource, and the candidate resources are a set of resources in the first reselection window which have not been excluded after exclusion based on a listening result of the resource listening window; see [0110]; further refer to [0111]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ding with the teachings of Tang in view of Yang, Li and Xi to make system more standardized.

	Regarding claim 36, Tang in view of Yang, Li and Xi and Ding teaches as per claim 35, wherein a hybrid automatic repeat request field, a scheduling request, a first part of channel state information, a second part of channel state information, or any combination thereof, each correspond to a respective configured portion of the subset of the second set of resources; Ding see [0081- 0082].

	Regarding claim 44, Tang in view of Yang, Li and Xi teaches as per claim 43, but Tang fails to state about wherein a content of the first transmission is received using a subset of the second set of resources in accordance with the conflict resolution rule; however Ding states in [0110- 0111] about …. when it is determined that the conflict occurs in the initial transmission resource, and the candidate resources are a set of resources in the first reselection window which have not been excluded after exclusion based on a listening result of the resource listening window; see [0110]; further refer to [0111]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ding with the teachings of Tang in view of Yang, Li and Xi to make system more standardized.

	Regarding claim 45, Tang in view of Yang, Li and Xi and Ding teaches as per claim 44, wherein a hybrid automatic repeat request field, a scheduling request, a first part of channel state information, a second part of channel state information, or any combination thereof, each correspond to a respective configured portion of the subset of the second set of resources; Ding see [0081- 0082].
Claim(s) 11, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US Pub. No. 2020/0178256 A1) in view of Yang et al.  WO 2019/028847 A1; see IDS filed on 5/12/2022 page 1 and in further view of Li et al. (US Pub. No. 2021/0144736 A1) and further in view of Hui et al. (US Pub. No. 2021/0127383 A1).

	Regarding claim 11, Tang in view of Yang and Li teaches as per claim 1, but Tang is silent about transmitting, with at least partial time domain overlap, the first transmission using the first set of resources and the second transmission on the second set of resources; however Hui states in [0236] about .. feedback resources corresponding to the second sidelink transmission are also in slot 4. A first HARQ feedback for the first sidelink transmission may be multiplexed with a second HARQ feedback for the second sidelink transmission via feedback resources that are fully or partially overlapped. This may decrease the decoding performance of the HARQ feedbacks. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Hui with the teachings of Tang in view of Yang and Li to make system more effective. Having a mechanism wherein transmitting, with at least partial time domain overlap, the first transmission on the first set of resources and the second transmission on the second set of resources; greater way resources can be utilized/managed in the communication system.

	Regarding claim 25, Tang in view of Yang and Li teaches as per claim 17, but Tang is silent about receiving, at least partially concurrently, the first transmission using the first set of resources and the second transmission on the second set of resources; however Hui states in [0236] about .. feedback resources corresponding to the second sidelink transmission are also in slot 4. A first HARQ feedback for the first sidelink transmission may be multiplexed with a second HARQ feedback for the second sidelink transmission via feedback resources that are fully or partially overlapped. This may decrease the decoding performance of the HARQ feedbacks. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Hui with the teachings of Tang in view of Yang and Li to make system more effective. Having a mechanism wherein receiving, at least partially concurrently, the first transmission on the first set of resources and the second transmission on the second set of resources; greater way resources can be utilized/managed in the communication system.
Claim(s) 12, 26, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US Pub. No. 2020/0178256 A1) in view of Yang et al.  WO 2019/028847 A1; see IDS filed on 5/12/2022 page 1 and in further view of Li et al. (US Pub. No. 2021/0144736 A1) and further in view of Yum et al. (US Pub. No. 2019/0349052 A1).

	Regarding claim 12, Tang in view of Yang and Li teaches as per claim 1, but Tang is silent about dropping one or more resource blocks of the first transmission that overlap in time or frequency, or both, with the second transmission; transmitting a remaining portion of the first transmission using a portion of the first set of resources; and transmitting the second transmission using the second set of resources; however Yum states in [0166] about .. some CSI-RS transmission resources overlap, a UE may drop the overlapping resources and use the remaining resources. For example, if a UE drops some symbols among a plurality of CSI-RS symbols for a CSI-RS for BM, which overlap with those for a CSI-RS for CSI, the UE may use the remaining symbols for the CSI-RS for BM…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yum with the teachings of Tang in view of Yang and Li to make system more effective. Having a mechanism wherein dropping one or more resource blocks of the first transmission that overlap in time or frequency, or both, with the second transmission; transmitting a remaining portion of the first transmission on a portion of the first set of resources; and transmitting the second transmission on the second set of resources; greater way resources can be utilized/managed in the communication system.

	Regarding claim 26, Tang in view of Yang and Li teaches as per claim 17, but Tang is silent about determining one or more resource blocks of the second transmission that overlap in time or frequency, or both, with the first transmission have been dropped; receiving the first transmission using the first set of resources; and receiving a remaining portion of the second transmission using a portion of the second set of resources based at least in part on the one or more resource blocks of the second transmission being dropped; however Yum states in [0166] about .. some CSI-RS transmission resources overlap, a UE may drop the overlapping resources and use the remaining resources. For example, if a UE drops some symbols among a plurality of CSI-RS symbols for a CSI-RS for BM, which overlap with those for a CSI-RS for CSI, the UE may use the remaining symbols for the CSI-RS for BM…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yum with the teachings of Tang in view of Yang and Li to make system more effective. Having a mechanism wherein determining one or more resource blocks of the second transmission that overlap in time or frequency, or both, with the first transmission have been dropped; receiving the first transmission on the first set of resources; and receiving a remaining portion of the second transmission on a portion of the second set of resources based at least in part on the one or more resource blocks of the second transmission being dropped; greater way resources can be utilized/managed in the communication system.

	Regarding claim 29, Tang in view of Yang teaches as per claim 28, but Tang is silent about an antenna, wherein, to transmit the at least one of the first transmission or the second transmission, the processor is further configured to: drop one or more resource blocks of the first transmission that overlap in time or frequency, or both, with the second transmission; transmit, via the antenna, a remaining portion of the first transmission using a portion of the first set of resources; and transmit, via the antenna, the second transmission on the second set of resources; however Yum states in [0166] about .. some CSI-RS transmission resources overlap, a UE may drop the overlapping resources and use the remaining resources. For example, if a UE drops some symbols among a plurality of CSI-RS symbols for a CSI-RS for BM, which overlap with those for a CSI-RS for CSI, the UE may use the remaining symbols for the CSI-RS for BM…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yum with the teachings of Tang in view of Yang to make system more effective. Having a mechanism about an antenna, wherein, to transmit the at least one of the first transmission or the second transmission, the processor and memory are further configured to: drop one or more resource blocks of the first transmission that overlap in time or frequency, or both, with the second transmission; transmit, via the antenna, a remaining portion of the first transmission on a portion of the first set of resources; and transmit, via the antenna, the second transmission on the second set of resources; greater way resources can be utilized/managed in the communication system.

Claim(s) 13, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US Pub. No. 2020/0178256 A1) in view of Yang et al.  WO 2019/028847 A1; see IDS filed on 5/12/2022 page 1 and in further view of Li et al. (US Pub. No. 2021/0144736 A1) and further in view of Huang et al. (US Pub. No. 2022/0053495 A1).

	Regarding claim 13, Tang in view of Yang and Li teaches as per claim 1, but Tang is silent about multiplexing the second transmission and the first transmission using the first set of resources or the second set of resources based at least in part on the first transmission and the second transmission completely overlapping in time; however Huang states in [0101] about .. the multiplexing manner of the PSCCH and the corresponding PSSCH is that an overlapping time domain resource in non-overlapping frequency domain resources is used to send the PSCCH and one part of the associated PSSCH…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Huang with the teachings of Tang in view of Yang and Li to make system more effective. Having a mechanism wherein multiplexing the second transmission and the first transmission on the first set of resources or the second set of resources based at least in part on the first transmission and the second transmission completely overlapping in time; greater way resources can be utilized/managed in the communication system.

	Regarding claim 27, Tang in view of Yang and Li teaches as per claim 17, but Tang is silent about receiving the second transmission and the first transmission multiplexed together on the first set of resources or the second set of resources based at least in part on the first transmission and the second transmission completely overlapping in time; however Huang states in [0101] about .. the multiplexing manner of the PSCCH and the corresponding PSSCH is that an overlapping time domain resource in non-overlapping frequency domain resources is used to send the PSCCH and one part of the associated PSSCH…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Huang with the teachings of Tang in view of Yang and Li to make system more effective. Having a mechanism about receiving the second transmission and the first transmission multiplexed together on the first set of resources or the second set of resources based at least in part on the first transmission and the second transmission completely overlapping in time; greater way resources can be utilized/managed in the communication system.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US Pub. No. 2020/0178256 A1) in view of Yang et al.  WO 2019/028847 A1; see IDS filed on 5/12/2022 page 1 and in further view of Li et al. (US Pub. No. 2021/0144736 A1) and further in view of Huang et al. (US Pub. No. 2022/0053495 A1) further in view of Tiirola et al. (US Pub. No. 2018/0097609 A1).

	Regarding claim 14, Tang in view of Yang, Li and Huang teaches as per claim 13, but Tang is silent about wherein the first transmission is multiplexed in the second transmission based at least in part on the first transmission having a short format and the second transmission having a long format, or the second transmission is multiplexed in the first transmission based at least in part on the first transmission having the long format and the second transmission having the short format; however Tiirola states in [0077- 0080] about .. FDM multiplexing is applied between Long PUCCH, Short PUCCH and PUSCH…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Tiirola with the teachings of Tang in view of Yang, Li and Huang to make system more effective. Having a mechanism wherein the first transmission is multiplexed in the second transmission based at least in part on the first transmission having a short format and the second transmission having a long format, or the second transmission is multiplexed in the first transmission based at least in part on the first transmission having the long format and the second transmission having the short format; greater way standardized approach can be carried out in the communication system.

Claim(s) 15- 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US Pub. No. 2020/0178256 A1) in view of Yang et al.  WO 2019/028847 A1; see IDS filed on 5/12/2022 page 1 and in further view of Li et al. (US Pub. No. 2021/0144736 A1) and further in view of Zhou et al. (US Pub. No. 2022/0167313 A1).

	Regarding claim 15, Tang in view of Yang, Li teaches as per claim 1, but Tang is silent about wherein the first transmission is a sidelink uplink control information transmission, and the second transmission is a second shared channel transmission; however Zhou states in [0075] about .. the PSCCH and its associated PSSCH are transmitted on non-overlapped time domain resources…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Huang with the teachings of Zhou in view of Tang, Li and Yang to make system more standardized.

	Regarding claim 16, Tang in view of Yang and Li teaches as per claim 1, but Tang is silent about wherein the first transmission is a first sidelink uplink control information transmission, and the second transmission is a second sidelink uplink control information transmission; however Zhou states in [0123- 0124] about .. the UE determines that multiple PSCCH candidates are used for transmitting the PSCCH, and the multiple PSCCH candidates may be continuous or discontinuous in the time domain and/or the frequency domain…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Huang with the teachings of Zhou in view of Tang, Li and Yang to make system more standardized.
Allowable Subject Matter
Claims 7- 10, 21- 24 and 37 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468